El Juez Asociado Señor Dávila
emitió la opinión del Tribunal.
Habiendo transcurrido desde el arresto del acusado más de 60 días (79) sin que se le celebrara vista preliminar, la defensa solicitó la desestimación de la causa al amparo de la Regla 247 (b) (1) y (d) de las de Procedimiento Criminal de 1963. El magistrado ordenó el archivo bajo la Regla 64(n) (2).(2)
*712El acusado recurrió al Tribunal Superior en solicitud de mandamus o certiorari para que se decretara el archivo de la causa bajo la Regla 247. El Tribunal Superior, Meléndez Grillasca, J., resolvió que la Regla 64 (n) (2) no era de apli-cación y devolvió los autos “a vista preliminar para que se proceda de acuerdo a nuestra determinación”, esto es, que se decretara el archivo definitivo bajo la Regla 247.
El Estado recurrió ante este Tribunal y expedimos orden para que el acusado mostrara causa por la cual no debía de-jarse sin efecto la resolución recúrrida y confirmar la reso-lución dictada por el Tribunal de Distrito el 4 de marzo de 1976.
Es correcta la resolución dictada por el Tribunal de Distrito. No habiéndose celebrado la vista dentro de 60 días de haberse arrestado al acusado, procedía el archivo de la causa, Pueblo v. Opio Opio, 104 D.P.R. 165 (1975), pero procedía hacerlo bajo la Regla 64 (n)<(2) que permite la radicación de nueva acusación en casos de delitos graves. Regla 67 (3) de las de Procedimiento Criminal.
Si a un acusado no se le celebra el juicio dentro de 120 días a partir de la radicación de la acusación, procede el archivo de la acusación si no media justa causa para la demora, pero en virtud de lo dispuesto en la Regla 67 de las de Procedimiento Criminal de 1963 se le puede radicar nueva acusación si el delito es grave. El acusado en el presente caso pretende que por no habérsele celebrado la vista preliminar *713dentro de los 60 días a partir de su arresto, se le archive defi-nitivamente la causa. No hay justificación alguna en derecho para concederle este trato especial.
Esto no obstante, la nueva vista preliminar debe señalarse lo más pronto posible, “sin olvidar que el derecho a un juicio rápido es tan fundamental como cualquiera otro de los derechos fundamentales que le garantiza a los acusados la Constitución”, Jiménez Román v. Tribunal Superior, 98 D.P.R. 874 (1970), y que habiendo transcurrido los primeros 60 días sin celebrarse la vista, otra dilación excesiva e injustificada podría vulnerar ese derecho, procediendo entonces el archivo definitivo de la causa.

Se expedirá el auto solicitado, se dejará sin efecto la reso-lución recurrida y se confirmará la dictada por el Tribunal de Distrito.

El Juez Presidente Señor Trías Monge concurre en el re-sultado.

 Dispone la Regla 247 (b) y (d):
“ (b) Por el tribunal; orden. El tribunal, a instancia propia, o a peti-ción del fiscal o en pro de la justicia, podrá decretar el sobreseimiento de una acusación o denuncia. Las causas de sobreseimiento deberán exponerse en la orden que al efecto se dictare, la cual se unirá al expediente del proceso.
(c) • . • •
(d) Efectos. El sobreseimiento decretado de acuerdo con esta regla impedirá un nuevo proceso por los mismos hechos.”


Dispone la Regla 64(n) (2):
“La moción para desestimar la acusación o la denuncia, o cualquier cargo de las mismas, sólo podrá basarse en uno o más de los siguientes fundamentos:
*712(n) ...
(2) Que no se presentó acusación o denuncia contra el acusado dentro de los sesenta días de su arresto o citación.”


 Dispone así dicha Regla:
“Una resolución declarando con lugar una moción para desestimar no será impedimento para la iniciación de otro proceso por el mismo delito a menos que el defecto u objeción fuere insubsanable, o a menos que tratán-dose de un delito menos grave (misdemeanor) dicha moción fuere declarada con lugar por alguno de los fundamentos relacionados en la Regla 64 (n).”